      Case 2:15-cr-00088-HB Document 193 Filed 03/02/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA             :              CRIMINAL ACTION
                                     :
          v.                         :
                                     :
JAMES GARNER                         :              NO. 15-88

                                 ORDER

         AND NOW, this 2nd day of March, 2021, for the reasons

set forth in the foregoing Memorandum, it is hereby ORDERED that

the motion of defendant James Garner for compassionate release

under 18 U.S.C. § 3582(c) and early release into home

confinement under Section 12003(b) of the Coronavirus Aid,

Relief, and Economic Security Act is DENIED.


                                         BY THE COURT:


                                         /s/ Harvey Bartle III
                                         ______________________________
                                                                     J.
